DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
 	Claims 1, 2, 4, 5, 12-14, 19 and 20 are pending. 

This application is a continuation-in-part of PCT/KR2016/011437 (published as WO2017/065497), filed on October 12, 2016 which application claims priority to Korean Patent Application No. 10-2015-0142434, filed on October 12, 2015. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.


Reason for Allowance
The present disclosure is the first to disclose an adenovirus designed to deliver a neurotensin receptor-specific binding peptide (NT) by adenovirus. NT is a small peptide that binds to the neurotensin receptor. The disclosure teaches the components necessary to produce an AD conjugate with DTSSP (the disclosed crosslinker), PEG and NT in order to form a complex that is recognized by the immune system, reduce antigenicity and has increased tissue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Primary Examiner, Art Unit 1633